 1                                  UNITED STATES DISTRICT COURT
 2                                         DISTRICT OF NEVADA
 3                                                  ***
 4   JOHN G. KRAJACIC,                                        Case No.: 2:21-cv-00698-GMN-EJY
 5                    Plaintiff,
                                                                             ORDER
 6           v.
 7   THE UNITED STATES OF AMERICA, ex
     rel., UNITED STATES COUNTY
 8   CONGRESS OVERSIGHT COMMITTEE
     (NGO), FLORIDA COUNTY CONGRESS
 9   OVERSIGHT COMMITTEE (NGO),
     UNITED COUNTIES OF AMERICA, PALM
10   BEACH COUNTY ASSEMBLY,
11                    Defendants.
12

13           Plaintiff, proceeding pro se, filed what appears to be a proposed complaint (the “Initiating
14   Documents”) with the Clerk of Court to commence a civil action in this Court. ECF No. 1-1.
15   However, Plaintiff neither paid the $402 filing fee for this matter nor filed an application to proceed
16   in forma pauperis, which he must do pursuant to 28 U.S.C. § 1915(a)(1) and the U.S. District Court
17   for the District of Nevada Local Rule LSR 1-1 if he wishes to proceed without paying the mandatory
18   filing fee. Local Rule LSR 1-1 states: “Any person who is unable to prepay the fees in a civil case
19   may apply to the court for leave to proceed in forma pauperis. The application must be made on the
20   form provided by the court and must include a financial affidavit disclosing the applicant’s income,
21   assets, expenses, and liabilities.”
22           Accordingly, IT IS HEREBY ORDERED that the Clerk of Court shall send Plaintiff the
23   approved form application to proceed in forma pauperis by a non-prisoner, as well as the document
24   entitled information and instructions for filing an in forma pauperis application.
25           IT IS FURTHER ORDERED that on or before June 7, 2021, Plaintiff shall either: (1) file a
26   fully complete application to proceed in forma pauperis, on the correct form, in compliance with 28
27   U.S.C. § 1915(a) and LSR 1-1; or (2) pay the full $402 fee for filing a civil action (which includes
28   the $350 filing fee and the $52 administrative fee).
                                                      1
 1          IT IS FURTHER ORDERED that failure to comply with this Order may result in a

 2   recommendation to dismiss this action without prejudice.

 3          IT IS FURTHER ORDERED that the Clerk of Court shall retain, but not file Plaintiff’s

 4   proposed complaint. ECF No. 1-1.

 5          Dated this 6th day of May, 2021.

 6

 7

 8                                              ELAYNA J. YOUCHAH
                                                UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                    2
